 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          SODERSTROM et al.,                               CASE NO. C18-1707 MJP

11                                 Plaintiffs,               ORDER GRANTING
                                                             DEFENDANTS’ MOTION FOR
12                  v.                                       ATTORNEY FEES

13          SKAGIT VALLEY FOOD CO-OP et
            al.,
14
                                   Defendants.
15

16
            THIS MATTER comes before the Court on Defendants’ Motion for Attorney Fees. (Dkt.
17
     No. 21.) Having reviewed the motion, the Response (Dkt. No. 23), the Reply (Dkt. No. 25), and
18
     all related papers, the Court GRANTS Defendants’ Motion.
19
            On July 3, 2019, Defendants filed a Motion to Compel Discovery Responses. (Dkt. No.
20
     14.) The Court granted in part and denied in part Defendants’ Motion, ordering Plaintiffs to
21
     respond to the disputed Request for Production, but shortening the requested timeframe by two
22
     years. (Dkt. No. 20 at 4-5.) The Court also granted Defendants their reasonable fees and costs.
23
     (Id. at 4-6.) As discussed in the Court’s Order, the award of sanctions was based on the failure
24


     ORDER GRANTING DEFENDANTS’ MOTION FOR ATTORNEY FEES - 1
 1   of Plaintiffs’ counsel, Carrie Coppinger Carter, to provide the Court with a satisfactory

 2   explanation for not giving her clients the Requests until 10 days after the responses were due and

 3   not providing any justification for her failure to communicate with Defendants’ counsel

 4   throughout the process. (Dkt. No. 20 at 5-6.)

 5          The Court has reviewed Defendants’ request for attorneys’ fees and supporting

 6   documentation and finds that Defendants’ requested rates are reasonable. District courts have

 7   broad discretion to determine the reasonableness of fees. Coachman v. Seattle Auto Mgmt. Inc.,

 8   No. C17-187 RSM, 2018 WL 1640893, at *4 (W.D. Wash. Apr. 5, 2018) (citing Gates v.

 9   Deukmejian, 987 F.2d 1392, 1398 (9th Cir. 1992)). To make this determination, courts

10   determine the “lodestar amount,” which is calculated by multiplying the number of hours

11   reasonably expended by a reasonable hourly rate. Coachman v. Seattle Auto Mgmt. Inc., No.

12   C17-187 RSM, 2018 WL 1640893, at *4 (W.D. Wash. Apr. 5, 2018). The court may adjust the

13   lodestar figure up or down based upon the factors listed in Kerr v. Screen Extras Guild, Inc., 526

14   F.2d 67, 70 (9th Cir. 1975). “The court need not consider the Kerr factors, however, unless

15   necessary to support the reasonableness of the fee award.” Id. (citing Cairns v. Franklin Mint

16   Co., 292 F.3d 1139, 1158 (9th Cir. 2002)). Defendants requested rates of $305 per hour

17   (Associate David E. Worley), $525 per hour (Partner Jerome L. Rubin), and $350 per hour

18   (Partner Josephine B. Vestal) are reasonable given the Court’s experience of comparable rates

19   for this kind of legal work. (Dkt. No. 22, ¶¶ 6-8.)

20          Plaintiffs, however, seek to reduce the award of fees, noting that Defendants’ Motion to

21   Compel was not entirely successful. (Dkt. No. 20 at 5.) Where a motion to compel is granted in

22   part and denied in part, the court “may, after giving an opportunity to be heard, apportion the

23   reasonable expenses for the motion.” FRCP 37(a)(5)(c). The Court finds that apportioning the

24


     ORDER GRANTING DEFENDANTS’ MOTION FOR ATTORNEY FEES - 2
 1   expenses is not justified in this case. Defendants have presented evidence that Ms. Coppinger

 2   Carter not only failed to appropriately communicate with Defendants’ counsel, but on three

 3   occasions Ms. Coppinger Carter’s office made agreements with Defendants in exchange for

 4   additional concessions, only to break those commitments too. When Ms. Coppinger Carter

 5   realized the deadline for responses had passed, she made no attempt to contact Defendants’

 6   counsel; instead, it was Defendants’ counsel who contacted Ms. Coppinger Carter’s office and

 7   agreed to extend the deadline to June 19. (Worley Decl. ¶¶ 4-5, 9, 11.) When Defendants

 8   received no response on the date of the extended deadline, Defendants’ counsel was again

 9   required to contact Ms. Coppinger Carter’s office and again agreed to extend the deadline, this

10   time to July 1. (Id. ¶¶ 17-19.) Plaintiffs then did not meet this second extended deadline and did

11   not respond to requests for a discovery conference. (Id. ¶¶ 13-15, 22; Dkt. No. 14.) When

12   Defendants filed their motion to compel, they claim they agreed to Plaintiffs’ request to extend

13   the noting date only in exchange for Plaintiffs’ commitment that they would not file an

14   opposition; but Defendants filed their opposition to the Motion to Compel on July 29, 2019,

15   taking advantage of the extended noting date. (Id. ¶¶ 24-28; Dkt. No. 17.)

16          Throughout this process Ms. Coppinger Carter did not contact Defendants’ counsel,

17   instead having her office staff make commitments that she and her clients were unwilling or

18   unable to keep. (See generally Worley Decl.; Dkt. No. 17, Ex. A, Declaration of Carrie

19   Coppinger Carter (“Coppinger Carter Decl.”) ¶ 10.) While Plaintiffs’ brief now describes these

20   actions as “good faith communications,” the Court disagrees. (Dkt. No. 23 at 8.) Because Ms.

21   Coppinger Carter’s actions were not substantially justified and she has not described any

22   circumstances that make an award of fees unjust, the Court finds that Defendants should be

23   awarded their reasonable fees and expenses in full. FRCP 37(a)(5)(c).

24


     ORDER GRANTING DEFENDANTS’ MOTION FOR ATTORNEY FEES - 3
 1            The Court therefore awards Defendants the requested $8,653.00 in fees for 26.4 hours of

 2   work. (Dkt. No. 22 ¶¶ 6-8.) And because the Court found that Plaintiffs are not at fault for the

 3   delayed responses and counsel’s failure to communicate (Dkt. No. 20 at 5-6), the fees are to be

 4   paid by Plaintiffs’ attorney, not Plaintiffs. The fees are due within 30 days of the date of this

 5   Order.

 6

 7            The clerk is ordered to provide copies of this order to all counsel.

 8            Dated September 10, 2019.

 9

10

11
                                                            A
                                                            Marsha J. Pechman
                                                            United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING DEFENDANTS’ MOTION FOR ATTORNEY FEES - 4
